Citation Nr: 9925587	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  98-20 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to April 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a series of rating decisions by the Milwaukee, 
Wisconsin Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claims of entitlement to a 
compensable evaluation for his service-connected PTSD, and 
entitlement to a total rating for individual unemployability 
due to a service-connected disability.

The Board notes that in January 1997, this case was remanded 
for further evidentiary development, which was completed by 
the RO.

The Board also notes that while this claim was in remand 
status, the RO granted an increased evaluation of 50 percent 
for the veteran's PTSD.  In AB v. Brown, 6 Vet. App. 35 
(1993), the United States Court of Appeals for Veterans 
Claims (the Court) held that on a claim for an original or 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  In this 
case, the veteran has continued to express disagreement with 
the disability rating assigned.

Additionally, the Board notes that following certification of 
this appeal, the veteran's attorney submitted additional 
evidence, which was not considered by the RO.  However, in 
January 1999, the veteran's attorney submitted a waiver of 
consideration by the RO of such evidence.  See 38 C.F.R. § 
20.1304 (c) (1998).  Therefore, this case is properly before 
the Board for adjudication.

On several occasions, the veteran has contended that his end-
stage renal disease was caused by his service-connected PTSD.  
In February 1999, a letter was sent to the veteran by the RO, 
which explained that if he wished to file a formal claim of 
entitlement to service-connection for this disease, secondary 
to his PTSD, he should so inform the RO in writing.  To date, 
the record does not reflect that such claim has been received 
by the RO.  This matter accordingly is not for consideration 
by the Board.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
impaired judgment, difficulty understanding complex commands, 
chronic sleep impairment, suspiciousness, impairment of mood, 
impairment of social functioning, and difficulty in 
establishing and maintaining effective social relationships.

2.  The veteran's only established service-connected 
condition is PTSD.  The veteran has a high school equivalent 
education, as well as two-years of correspondence training in 
conservation.  He is currently unemployed; he last worked as 
a school bus driver from 1985 to 1995.  

3.  The veteran's service-connected PSTD does not prevent him 
from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for a total disability rating based on 
individual unemployability due to a service-connected 
disability have not been met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 50 
percent disabling.  He is also seeking a total rating based 
on individual unemployability (TDIU) due to PTSD, which is 
his only service-connected disability.

Initially, the Board concludes that the veteran's claims are 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a).  In the instant case, 
there is ample medical and other evidence of record, and the 
veteran has been provided a full opportunity to submit 
argument and evidence in support of his claim.  Thus, the 
Board finds that no further development is required in order 
to comply with VA's duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).

In the interest of clarity, the factual background of this 
case will be reviewed.  The two issues on appeal will then be 
discussed.

Factual Background

The record reflects that in May 1985, the RO granted service-
connection for PTSD and assigned a 10 percent disability 
rating.  In a September 1989 decision, the Board increased 
the veteran's disability rating to 50 percent.  

In July 1991, the RO informed the veteran that he must report 
for a VA examination in order to determine if there had been 
any improvement in his condition.  However, the veteran 
subsequently failed to report for his scheduled examination 
and in October 1991, the RO reduced the veteran's disability 
rating to a noncompensable evaluation.  See 38 C.F.R. 
§ 3.655.

In July 1994, the veteran filed a claim of entitlement to an 
increased rating for his service-connected PTSD.  He 
contended that his condition had worsened since his last 
rating. 

In December 1994, a VA psychological examination was 
conducted.  The veteran reported that he was working almost 
full-time as a school bus driver, although he reported that 
he had received some minor complaints related to his work.  
He was reportedly told by the bus company to take some time 
off and he had not been to work for a few weeks.  He also 
reported a history of drug and alcohol abuse.  He indicated 
that he had one child, a 19 year-old son, with whom he has no 
contact at all, and that he had missed his 1991 VA 
examination because he was engaged and wanted to look like he 
was doing better in front of his fiancée.

During the December 1994 examination, the VA psychologist 
could find no significant or obvious deficits in the 
veteran's cognitive abilities.  The veteran was administered 
a MMPI2 test, which the examiner indicated would provide an 
objective assessment of his condition.  However, the VA 
psychologist indicated that the veteran invalidated his 
report by scoring in such a fashion that usually indicates 
that the person is either crying out for recognition of 
psychological problems or exaggerating his symptomatology.  
The VA psychologist concluded that a diagnosis of PTSD was 
appropriate by history, but indicated that the current 
diagnostic criteria for PTSD were not met.

In January 1995, the RO denied entitlement to a compensable 
evaluation for PTSD based on the findings of the December 
1994 VA psychologist.

In a June 1995 letter, Dr. J.B. reported that the veteran had 
recently been hospitalized after he developed end-stage renal 
disease, which required the initiation of hemodialysis.  
Throughout his hospital stay, the veteran was reportedly very 
stressed and had a difficult time dealing with his medical 
problems.  The veteran would reportedly require life-long 
dialysis, and Dr. J.B. indicated that his continued level of 
stress would make his ability to cope with his medical 
problems difficult.

In June 1995, a social worker who treated the veteran during 
his hospitalization submitted a letter to the RO.  She 
reported that the veteran appeared highly stressed during his 
stay, and was often angry and agitated, which the veteran 
reportedly  related to his PTSD, as well as his health 
changes, adjustment to dialysis, and financial troubles.

In August 1995, a VA social and industrial survey was 
conducted.  The veteran reported that prior to entry into 
service, he had withdrawn from high school after completing 
the 11th grade.  He reported that went to a business college 
for one semester before he was discharged for not having a 
high school degree.  He then attended night classes at a 
technical college on and off for several years before 
completing the requirements for obtaining his high school 
degree.  From 1991 to 1993, he took a correspondence course 
in conservation, which he completed.  He reported having 
numerous jobs after discharge from the military until 1985, 
when he went to work as a school bus driver.  He reported 
that he worked for several companies the first year and had 
problems with supervisors at some of them.  He indicated that 
he was finally hired full-time after about a year and that 
this was where he worked until he experienced kidney failure 
in 1995.

The VA social worker concluded that except for a kidney 
condition and high blood pressure, no other medical problems 
were presented.  The veteran's vocational problems were noted 
to be primarily due to his kidney dysfunction and the social 
worker concluded that his emotional problems were related to 
adjustment to that condition.  The veteran had reportedly 
been unemployed since he left his bus driver job due to his 
kidney dysfunction and his chances for retraining were noted 
to depend on the status of that condition.  However, insight 
and motivation for retraining were noted to be questionable.

In August 1995, another VA psychological examination was 
conducted.  The veteran reported that he did not anticipate 
returning to work anytime soon, as his private physician, Dr. 
J.B., would not release him to work.  The VA psychologist 
concluded that the most prominent features in the veteran's 
life were his physical condition and his concern for payment 
of his medical bills.  The psychologist indicated that a 
diagnosis of PTSD was less clear, but that experiences of 
trauma appeared fairly certain and the veteran exhibited some 
symptoms such as increased arousal and intrusive 
recollections.  A diagnosis of chronic PTSD and a Global 
Assessment of Functioning (GAF) score of 60 were noted. 

Private records from the Vet Center in Milwaukee dated 
between January 1996 and September 1998 reflect ongoing 
counseling for PTSD.  Ongoing complaints of depression, 
nightmares, and flashbacks were noted by examiners.  It was 
noted that the veteran expressed a preference for isolation, 
and had difficulty interacting with people.  Several 
counselors also noted difficulty in keeping the veteran 
focused or getting him to follow the conversation.  On 
several occasions, the veteran reportedly attended Vet Center 
picnics with family members, and apparently had an enjoyable 
time.

In July 1996, a counselor from the Vet Center in Milwaukee 
submitted a treatment letter to the RO.  The counselor 
reported that the veteran suffered from frequent nightmares 
about his experiences in Vietnam and that he had not had a 
meaningful relationship with a woman since the mid-1970's due 
to his PTSD.  The counselor indicated that the veteran was an 
extremely suspicious person who avoids others and was 
especially hurt that he has been "beat out of his money" by 
other Vietnam veterans.  The counselor reported that the 
veteran has lost over 20 jobs since returning from Vietnam 
and was unemployed at the time of the letter.  The counselor 
concluded that the veteran wanted to work but that he had a 
history of doing well one minute, and then having his world 
collapse around him the next.  

In January 1997, the veteran was admitted to a VA hospital in 
urgent need of dialysis.  The VA physician noted a history of 
end-stage renal disease, PTSD, hepatitis, hypertension and 
alcohol abuse.  Subsequent VA hospital records show that the 
veteran was admitted on several other occasions throughout 
1997 and 1998 for emergency treatment due to noncompliance 
with his dialysis treatment.

In December 1997, the RO granted an increased evaluation of 
50 percent for the veteran's service-connected PTSD.

In September 1998, another VA examination was provided.  The 
VA examiner noted that since his last examination in 1995, 
the veteran lived in numerous locations, including 
independent dwellings and, at times, on the streets.  The 
veteran reported that while working as a school bus driver, 
he had missed a lot of days due to stress and alcohol.  He 
reported that since that time, he has either lived on the 
street or with acquaintances.  He reported having been 
involved with a woman until recently, but she apparently 
broke up with him.  The veteran also reported that he has 
attempted to acquire employment numerous times in the last 
few years but has been rejected due to his physical 
disabilities.  The veteran indicated that he did work for a 
telemarketing company briefly in 1997, but that he could not 
deal with people who rejected his phone calls.  He apparently 
had arguments with coworkers and supervisors, and dealt with 
the stress of this job by using alcohol and valium.  He 
reported that he was terminated from this job within one 
month.  The veteran indicated that he felt that his dialysis 
was tearing him down and that he either could not hold a job 
or that no one would hire him. 

Upon examination, the veteran reported that he continued to 
suffer from sleep disturbances due to dreams and flashbacks 
about Vietnam, which he reported "drive me mad."  He 
reported that he continued to use alcohol to relieve stress 
but acknowledged that this is probably killing him due to the 
affect it was having on his kidney and cardiac diseases.  He 
also reported difficulty communicating with people and that 
he essentially engaged in no social activities.  He 
reportedly endorsed suicidal ideation but denied actual 
suicidal intent.

The September 1998 VA examiner found that during the 
examination, the veteran was cooperative and oriented 
although his thought process was tangential at times.  He 
spoke at length and in generalizations, but his cognitive 
functioning appeared intact with no abnormalities in thought 
content.  Both recent and remote memory were noted to be 
intact, and there did not appear to be any prominent mood 
disturbance.  The veteran reportedly appeared to have limited 
insight into how his choices and behavior were affecting his 
physical health.  His judgment and reliability were described 
as questionable.

The September 1998 VA examiner found that the veteran's 
potential for future employment was severely limited due to 
his chronic renal disease.  The examiner also concluded that 
the veteran's service-connected PTSD disability does impose 
work restrictions in some fields of labor.  The VA examiner 
found that the veteran demonstrated difficulty in relating to 
his coworkers and supervisors, and in functioning in 
stressful and demanding work assignments.  Additionally, the 
VA examiner found that intrusive memories of Vietnam might 
impair his ability to focus on tasks.  However, the VA 
examiner found that his PTSD did not appear to impose any 
limitations in jobs requiring physical labor, and that he may 
be able to tolerate employment situations that are fairly 
routine and predictable, and which do not require intense or 
sustained contact with authority figures.  A GAF score of 55 
was noted, reflecting a moderate degree of social and 
occupational functioning due to PTSD.

Entitlement to an increased rating for PTSD

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1998), 
which require the evaluation of the complete medical history 
of the veteran's condition. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders including 
PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 
C.F.R. § 4.130).  Because the veteran's claim was filed 
before the regulatory change occurred, he is entitled to 
application of the version most favorable to him.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 311 (1991).  In January 1997, 
the Board remanded this claim so the RO could provide the 
veteran with notice of both the revised and the old 
regulations.  The record reflects that the RO provided such 
notice in the November 1998 Statement of the Case.  Thus, the 
Board finds that it may proceed with a decision on the merits 
of the veteran's claim, with consideration of the original 
and revised regulations, without prejudice to the veteran.  
See Bernard v Brown, 4 Vet. App. 384, 393-394(1993).

Before November 7, 1996, the VA Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70%  Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment. 

50%  Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment. 

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

On and after November 7, 1996, the VA Schedule reads as 
follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

38 C.F.R. § 4.130, Diagnostic Codes 9411 (1998).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As discussed above, pursuant to Karnas the Board will 
evaluate the veteran's service-connected PTSD under both the 
former and the current rating criteria.

The former criteria

Under the former rating criteria, the Board finds that the 
preponderance of the evidence is against a 70 percent 
disability rating for PTSD.  While the veteran has 
demonstrated considerable impairment in his ability to 
maintain effective relationships, the Board does not believe 
that the evidence of record has shown that his PTSD is of 
such severity as to warrant a 70 percent disability rating.  
The evidence shows that the veteran has a desire to isolate 
himself and that he has been homeless for the last several 
years.  However, the veteran himself has indicated that he 
has occasionally stayed with both family members and 
acquaintances during that time.  Additionally, treatment 
records from the Vet Center in Milwaukee show that while the 
veteran has difficulty interacting with people, he has been 
able to engage in some social activities, such as picnics, in 
the company of family members.  Further, while a counselor 
from the Vet Center indicated in 1996 that the veteran has 
been unable to engage in meaningful relationships with women 
since the 1970's, the veteran himself reported that he was 
engaged to be married in 1991.  While that relationship 
apparently did not lead to marriage, the veteran has 
indicated on several occasions that he has since been 
involved with other women as well.  

While the Board recognizes that the September 1998 VA 
examiner specifically found that the veteran has difficulty 
with interpersonal relationships, in particular with 
coworkers and supervisors, the Board notes that that examiner 
also assigned a GAF score of 55, which is indicative of only 
moderate impairment in social and occupational functioning, 
and which is consistent with an earlier GAF score of 60, 
which was assigned by the veteran's August 1995 VA examiner.  
The Board places great weight of probative value on the 
veteran's GAF scores of 55 and 60, which are indicative of a 
moderate level of impairment  These scores are consistent 
with other findings of the examiners.  In essence, although 
the examiners found that the veteran's service-connected PTSD 
unquestionably caused a moderate level of social and 
industrial impairment, severe pathology was not demonstrated.  
Both VA examiners remarked upon other factors, most 
prominently physical illness, which accounted for the 
veteran's inability to work.  These conclusions are supported 
by other evidence of record, which indicate that the veteran 
ceased work due to physical illness, not PTSD.

The veteran has contended, in essence, that his PTSD 
symptomatology is more severe than is recognized by VA.  
However, the Board places greater weight on the medical and 
other evidence in this case, which includes the medical 
reports discussed above and the veteran's employment history.

The Board is of course cognizant of, and does not dispute, 
certain evidence of record which indicates that the veteran's 
PTSD is manifested by symptoms including a desire for 
isolation, difficulty with supervisors, and some impairment 
in his ability to focus.  However, for the reasons discussed 
above, the Board finds that the preponderance of the evidence 
supports finding that the veteran's overall symptomatology 
more closely approximates a considerable level of impairment, 
which warrants a 50 percent disability evaluation under the 
old criteria.  The Board also believes that the preponderance 
of the evidence is against finding that his PTSD is 
manifested by severe impairment such as to warrant a 70 
percent disability rating under the old criteria.

Additionally, the Board finds that the preponderance of the 
evidence is against a rating of 100 percent under the old 
criteria, as there is no evidence demonstrating that he 
suffers from either totally incapacitating psychoneurotic 
symptoms, or that all contacts except the most intimate are 
so adversely affected as to result in virtual isolation in 
the community.  There is no evidence of total incapacitation 
due to PTSD symptomatology.  It is clear from the evidence 
that the veteran has a difficult time handling stress.  
However, during examinations, the veteran appeared cognitive 
and oriented.  His thought process was noted to be somewhat 
tangential by the September 1998 VA examiner, but no 
abnormalities in thought content were found and his memory 
was completely intact.  The remainder of the evidence of 
record similarly fails to reflect anything approaching total 
incapacitation due to PTSD.  Additionally, as noted above, 
although the veteran prefers isolation, he does appear to 
have stayed in contact with family members as well as some 
acquaintances.  He therefore cannot be said to be virtually 
isolated.

As a finding of only one of the criteria listed for a 100 
percent rating under Diagnostic Code 9411 may be sufficient 
to support the assignment of that rating, the Board has 
specifically considered whether the veteran would be entitled 
to a 100 percent rating solely due to a demonstrated 
inability to maintain employment.  See Johnson v. Brown, 
7 Vet. App. 95, 97 (1994).  While the veteran has reported on 
several occasions that he cannot work due to his PTSD, he has 
also reported numerous times that he cannot work due to his 
kidney disease.  After reviewing the record, the Board finds 
that the greater weight of the evidence supports the latter 
conclusion, that there is not demonstrably unable to obtain 
or retain employment due to PTSD.  Although the veteran 
reported to a Vet Center counselor that he has had over 
twenty jobs since service, the record shows that he went to 
work as a bus driver in 1985, and that he worked at this job 
for almost ten years until he was diagnosed with end-stage 
renal disease in 1995 and his private physician reportedly 
required him to stop working.  The record thus shows that he 
worked almost ten years at that job while being diagnosed 
with PTSD.  

Additionally, in a social and industrial survey conducted in 
August 1995, a VA social worker found that the veteran was 
unemployed due to his end-stage renal disease and that his 
emotional problems at the time were due primarily to his 
difficulty in adjusting to his physical disability.  The 
Board notes that these findings were consistent with those of 
the August 1995 VA psychologist, who indicated that the 
veteran's most prominent problems were his physical condition 
and financial problems, and that he suffered from only 
moderate symptoms of PTSD.  

Most significantly, the September 1998 VA examiner 
specifically addressed the effect that the veteran's PTSD was 
having on his employability.  While the examiner concluded 
that PTSD did impose some work restrictions in some fields, 
the examiner also found that it did not impose any 
limitations on jobs requiring physical labor.  The VA 
examiner also concluded that while the veteran's potential 
for future employment was severely limited, this was noted to 
be due to his chronic renal disease and need for dialysis.  

Therefore, the Board finds that the preponderance of the 
evidence is against a 100 percent disability rating under the 
old criteria, as the record does not show that the veteran is 
demonstrably unable to obtain or retain employment due to his 
PTSD.


The current criteria

As noted, the Board must also address the veteran's claim 
under the new rating criteria for PTSD.  After reviewing the 
evidence of record, the Board finds that the preponderance of 
the evidence is against a rating in excess of 50 percent 
under this criteria.  The Board recognizes that there is 
medical evidence of record indicating that the veteran 
suffers from chronic sleep impairment, suspiciousness, 
impaired judgment, and tangential speech and difficulty 
focusing or understanding complex commands.  These symptoms 
are appropriately compensated by a 50 percent disability 
rating under the new criteria of Diagnostic Code 9411.

Although the veteran reported some suicidal ideation during 
his most recent VA examination, in September 1998, there was 
no evidence of any plan or intent that would render the 
veteran a danger to himself or others.  There is no evidence 
of obsessive rituals, intermittently illogical or obscure 
speech, or spatial disorientation so as to warrant a 70 
percent disability rating under the new criteria.  There is 
also no evidence that the veteran suffers from near-
continuous panic or depression, and although there is 
evidence of episodes of unprovoked irritability, there is no 
indication that his irritability has ever manifested itself 
through violent acts.  Further, although the September 1998 
VA examiner noted that the veteran has difficulty dealing 
with stressful circumstances, particularly in a work 
environment, that examiner also noted a GAF score of 55, 
which, as noted above, is indicative of only moderate 
impairment in functioning.  Therefore, the Board finds that 
the preponderance of the evidence is against a rating of 70 
percent under the new criteria.

Additionally, the Board finds that the preponderance of the 
evidence is against a rating of 100 percent under the new 
criteria, as there is no evidence that the veteran suffers 
from gross impairment in thought processes, persistent 
hallucinations, or grossly inappropriate behavior.  As noted 
above, although he expressed suicidal ideation at times, 
there is no indication that he poses a danger to himself or 
to others.  Similarly, as discussed above the medical 
evidence does not disclose loss of cognitive functions, 
including memory loss.  There is no indication that the 
veteran cannot perform the activities of daily living or 
maintain his own personal hygiene.

In summary, the Board finds that the preponderance of the 
evidence is against a rating in excess of 50 percent under 
both the new and old criteria for Diagnostic Code 9411, which 
pertains to PTSD.

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1998).  A finding of total disability is appropriate "when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (1998).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a)(1998).  If a veteran 
fails to meet the percentage requirements of § 4.16(a), an 
extra-schedular rating may be assigned on the basis of a 
showing of unemployability alone.  See 38 C.F.R. § 4.16(b) 
(1998).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by nonservice-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19.

In this case, the veteran has only one service-connected 
disability, which is rated at less than 60 percent disabling.  
Therefore, he does not meet the percentage rating standards 
for individual unemployability benefits under 38 C.F.R. 
§ 4.16(a).

However, under 38 C.F.R. § 4.16(b), consideration to such 
benefits on an extraschedular basis may be given.  The 
question is whether his service-connected disability 
precludes him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).

The veteran's PRSD disability has been discussed in detail 
above, and the Board will not repeat all aspect of that 
analysis.  In short, the preponderance of the medical 
evidence stands for the proposition that the veteran's 
present unemployment is due to reasons other than PTSD, 
specifically renal disease requiring dialysis.

The veteran has a high school equivalent education and he 
last worked as a school bus driver in 1995.  The record shows 
that he was forced to leave this job after he suffered kidney 
dysfunction and was diagnosed with end-stage renal disease.  

The veteran contends that his PTSD has since increased in 
severity to such a degree that it now prevents him from 
returning to work.  After reviewing the record, however, the 
Board finds that the preponderance of the evidence is against 
this claim.  As explained above, there is ample medical and 
other evidence of record showing that he left his job as a 
bus driver in 1995 due to his kidney disease.  Although the 
veteran reported that he experienced some difficulty at this 
job, he had worked there for ten years and there is no 
evidence which indicates that he was going to have to leave 
regardless of his developing kidney problems.  In fact, the 
August 1995 VA social worker found that the veteran was then 
unable to return to work solely due to his kidney disease, 
and that no other medical problems were presented.  The 
August 1995 VA psychologist found that the veteran's 
prominent medical problems were related to his kidney 
dysfunction, and that his PTSD was manifested by only 
moderate symptoms.

The veteran now contends that since leaving that job, his 
PTSD has become the primary reason that he cannot obtain or 
retain employment.  However, the September 1998 VA 
examination was conducted specifically to determine the 
impact his PTSD was having on his employability.  As 
discussed above, this examiner concluded that while the 
veteran's PTSD imposed work restrictions in some fields, and 
that his PTSD created difficulties in handling stressful or 
demanding work assignments, it did not impose any limitations 
on jobs requiring physical labor.  The VA examiner concluded 
that his potential for future employment was in fact severely 
limited by his chronic renal disease, rather than his PTSD.

The Board notes that on several occasions, Vet Center 
counselors indicated that the veteran has had over twenty 
jobs since discharge and that he was unable to retain these 
jobs due to his PTSD.  However, these counselors failed to 
reconcile the veteran's apparent inability to maintain 
employment due to his PTSD with his recent 10 year period of 
employment as a school bus driver while suffering from PTSD.  
The Board places greater weight on the findings of the 
September 1998 VA examiner who based his findings on a review 
of the veteran's claims folder, with consideration given to 
both the veteran's medical history and employment history.  
As discussed above, the VA examiner specifically found that 
the veteran' potential employment was severely limited by his 
chronic renal disease, rather than PTSD.


Thus, the evidence of record does not reflect any factor 
which takes the veteran outside of the norm.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the assignment of a total rating on an 
extraschedular basis to 38 C.F.R. § 4.16(b) is not warranted.

In sum, for the reasons and bases stated above the Board has 
concluded that the preponderance of the evidence supports the 
conclusion that the veteran's service-connected PSTD does not 
prevent him from securing and following substantially gainful 
employment, and his claim of entitlement to a total rating is 
accordingly denied.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.

Entitlement to a total rating based on individual 
unemployability due to a service-connected disability is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.]  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job).

